Citation Nr: 1611333	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and bipolar disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2013, the Board expanded the Veteran's service connection claim for PTSD to encompass all psychiatric disorders and remanded the claim for additional development.  See Clemons v. Shinseki, 23 Vet. App 1 (2009).  In December 2014, the Board remanded the claim again to obtain an addendum medical opinion.  The claim has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required for further efforts to obtain the Veteran's missing service treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant military records and VA records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In June 2009, the RO issued a formal finding of unavailability regarding the Veteran's service treatment records.  The formal finding shows that the RO requested records from the National Personnel Records Center (NPRC) and received a response that all available service treatment records were mailed.  To date, the RO has not received any records.  However, there is no indication that any efforts were made to follow up on the records request, to include contacting other government records repositories.  See 38 C.F.R. § 3.159(c) (2015); VA Adjudication Procedures Manual, M21-1, Part III, Subpart iii, Chapter 2, Section B.  Accordingly, on remand the AOJ should conduct all necessary development to obtain the Veteran's service treatment records.  

Second, the Board notes that the Veteran's complete service personnel records are not associated with the claims file.  As these records may contain relevant evidence, on remand the AOJ should obtain a complete copy of the Veteran's military personnel records.  

Third, remand is required to obtain an adequate VA examination and opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Following the Board's December 2014 remand, the Veteran was afforded a VA examination in March 2015.  The examiner diagnosed bipolar disorder type I in full remission and determined that the Veteran did not satisfy the criteria for a diagnosis of PTSD.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or diagnosis.  In support of this conclusion, the examiner noted that the Veteran's service treatment records were silent for psychiatric disturbances while on active duty.  The examiner also stated that extensive research showed bipolar disorders have a genetic basis and therefore military service could not have caused the condition.    

The Board finds that the March 2015 VA addendum opinion is inadequate.  First, the examiner did not address the Veteran's verified stressor.  Second, the examiner noted that the Veteran's service treatment records were silent for psychiatric disturbances on active duty; however, the Veteran's service treatment records were not available for review.  Third, the examiner's supporting rationale did not address whether the Veteran's bipolar disorder was aggravated by service military service.  Additionally, the examiner appears to suggest that bipolar disorder has a purely genetic basis.  However, the examiner did not address whether the Veteran's psychiatric disorder pre-existed his military service.  Moreover, the opinion makes it unclear whether the Veteran's bipolar disorder is an acquired psychiatric disorder or a congenital disease or defect.  Based on the foregoing, the Board finds that remand is necessary to obtain a VA examination and opinion regarding the nature and etiology of the Veteran's psychiatric disorder. 

Finally, as the claim is being remanded for other development, the AOJ should afford the Veteran another opportunity to submit or authorize VA to obtain his private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Specifically request that the Veteran provide proper authorization to obtain any records from Dr. AP (see prescription record received June 2009).  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include records from the Huntington VAMC and Prestonsburg CBOC.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate location and make every effort to obtain the Veteran's complete service personnel and treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After completing the foregoing development, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disorders.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

First, the examiner must identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, an explanation must be provided.  

Second, for each current psychiatric disorder that is a congenital disease, the examiner must opine whether the disease was aggravated or did it progress during service at a greater rate than normally expected according to accepted medical authority (it is noted that a congenital disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown).

Third, for each current psychiatric disorder that is a congenital defect, is the defect subject to a superimposed disease or injury due to service? (defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature).

Fourth, for each disorder identified that is not a congenital disease or defect, including PTSD, the examiner must respond to the following questions:

(a) Is there clear and unmistakable evidence (undebatable) evidence that the psychiatric disorder existed prior to the Veteran's active duty service?  

(b) If so, is there clear and unmistakable (undebatable) that the pre-existing psychiatric disorder did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty service? 

(c)  If not, is it at least as likely as not (50 percent or greater probability) that the psychiatric disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service, to include the Veteran's verified stressor?  

Fifth, with respect to PTSD, the examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and the verified in-service stressor and the fear of hostile military or terrorist activity.  The AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

In rendering the above opinions, the examiner must address the following: 1) the Veteran's confirmed in-service stressor.  See June 2009 JSSRC memorandum; 2) the Veteran's lay statements regarding the onset of his psychiatric symptoms.  See, e.g., September 2009 notice of disagreement and January 2010 substantive appeal; 3) the Veteran's spouse's lay statements regarding the onset of the Veteran's symptoms.  See April 2009 correspondence; 4) a March 2000 private medical statement form Dr. JB, which noted that the Veteran experienced acute major depression with anxiety; 5) a January 2009 private medical statement from Dr. ML, which noted that the Veteran was treated for symptoms of bipolar disorder, mixed type beginning in the mid-1980's; 6) VA medical records dated in January 2009 showing a diagnosis of bipolar disorder and a positive PTSD screen; 7) an October 2015 VA mental health note showing a diagnosis of depressive disorder; 8) the July 2009, August 2013, and March 2015 VA examination reports.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be f furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




